Per Curiam.
Tbe defendant 'assigns as error the action of the court in summarizing for the jury the testimony the witness bad given instead of leaving it to the Solicitor to re-question the witness.
In view of our recent decision in the case of S. v. Payton, 255 N.C. 420, 121 S.E. 2d 608, we hold that this assignment of error is well taken and should be upheld.
Other assignments of error need not be considered since they may not recur on another trial.
The defendant is entitled to a new trial and it is so ordered.
New trial.